Opinion issued October 2, 2008














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00612-CR
____________

JOSEPH LEON VOSS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 338th District Court 
Harris County, Texas
Trial Court Cause No. 401590



 
MEMORANDUM  OPINION
          A jury found appellant, Joseph Leon Voss, guilty of the offense of aggravated
sexual assault of a child.  Appellant did not elect punishment by a jury.  The trial
court ordered a presentence investigation and rescheduled the case.  Appellant did not
appear on September 27, 1985 for the sentencing hearing.  When appellant failed to
appear, his bond was forfeited, and an arrest warrant was issued.  The trial court
rescheduled the sentencing hearing for January 31, 1986.  When the appellant failed
to appear on January 31, 1986, the trial court sentenced appellant in absentia to
confinement for life.  After appellant Williams was apprehended in July of 2007, and
the trial court formally sentenced him on July 16, 2007 to confinement for life.
  This
appeal followed.  We affirm.
          Appellant’s counsel on appeal has filed a brief stating that the record presents 
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, (1967).  The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App.1978). 
          Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  Having reviewed the
record and counsel’s brief, we agree that the appeal is frivolous and without merit and
that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826-27(Tex.
Crim. App. 2005).  
          We affirm the judgment of the trial court and grant counsel’s motion to
withdraw.
 
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).